Citation Nr: 1445716	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for right hip disability, to include as secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Board denied an increased rating for the Veteran's left ankle fracture with arthritis, denied service connection for a right knee disorder secondary to the left knee disability, and remanded the remaining issue (service connection for a right hip disability) for further development.

In a January 2014 decision, the Board denied the Veteran's claim of service connection for a right hip disability, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In an August 2014 Order, the Court granted the motion, vacated the January 2014 Board decision, and remanded the case to the Board for further appellate review.


REMAND

The Veteran has a current diagnosis of right hip arthritis and is service connected for a left ankle disability.  The Veteran underwent a VA examination in December 2011 to determine whether there was any connection between the service-connected left ankle disability and the current right hip condition.  The parties to the joint motion agreed that the Board's denial in January 2014 was erroneous because the Board had relied on the December 2011 examination that was deemed inadequate.  It was found that, while the examiner had specifically determined that there was no biomedical relationship between the left ankle and right hip, the examiner had not provided an opinion on the question of aggravation.  As hard as it may be to imagine that there can be an aggravation of one disability by the other when there is no biomedical relationship between the two, the parties to the joint motion have, by implication, determined that this is possible.  Consequently, an opinion on the question of aggravation is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the VA examiner who provided the December 2011 opinion or, if he is unavailable, to another suitably qualified VA clinician for the purpose of obtaining an addendum opinion that specifically addresses the question of aggravation.

The examiner should provide an opinion as to the medical probabilities that the Veteran's left ankle disability has made worse his right hip disability.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so, and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

